Exhibit 10.1
 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
MARKED WITH “**”. AN UNREDACTED VERSION OF THIS DOCUMENT HAS
ALSO BEEN PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION.
 
AMENDMENT 1 TO
CONTRACT FOR SERVICES
 
This amendment 1 to the CONTRACT FOR SERVICES (the "Amendment") is made and
entered into this 13th day of July, 2012, by and between KylinTV, Inc. (herein
referred to as "Company") located at 1600 Old Country Road, Plainview, NY 11803,
and NeuLion, Inc., (herein referred to as "NeuLion") located at 1600 Old Country
Road, Plainview, NY 11803.
 
WHEREAS, Company and NeuLion entered into an Agreement dated as of June 1, 2008
relating to IPTV services and other rights and obligations related thereto (the
"Agreement");
 
WHEREAS, Company and NeuLion desire and agree to amend the Agreement in the
manner set forth in this; and
 
WHEREAS, capitalized terms not defined herein shall have the meaning ascribed to
them in the Agreement.
 
NOW, THEREFORE, in consideration of mutual covenants and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
1.             Amendment.
 
A)   The parties hereby agree to amend and change the Agreement by amending
Section 1, regarding, the Term, as follows:
 
The Term of the Agreement shall expire on *******. At its sole discretion,
Company may extend the expiration date to *******, by providing written notice
to NeuLion of its intent to extend on or prior to *******. All other renewal
provisions found in Section 1 are hereby deleted.
 
B)   The parties hereby agree to amend and change the Agreement by adding the
following to Section 2:
 
Commencing April 1, 2012, through the end of the Term, the services to be
provided by NeuLion under this Agreement shall consist of the setup and back
office operation of an IPTV television service (which shall then be the
"Service"). In connection therewith, NeuLion hereby appoints Company to be the
exclusive distributor of all of NeuLion's present business to consumer IPTV
interests, including; Talfazat, TV-Desi, JumpTV Europe, JumpTV Caribbean, JumpTV
Africa and JumpTV Latino (the "B2C Services"), including all channel packages,
add-on channels, video on-demand service, and peripheral services, including but
not limited to set-top boxes, and delivery of the Service to mobile devices and
personal computers, and such appointment shall be subject to the existing
third-party re-seller agreements already in place with regards to each
respective service. Company hereby accepts such appointment, and agrees to
maintain each of the respective brands. The territory for the Service shall be
worldwide (the "Territory"). The services to be provided by Company under this
Agreement shall consist of the provision of all content, including content for
B2C Services (which shall then be the "Content) for the Service and the
advertising and marketing thereof, as more fully described, and with the
restrictions set forth in Exhibit A hereto. Company acknowledges that NeuLion
and/or B2C Services each have existing agreements with various company that
provide for the licensing of Content to be delivered through the Service. Upon
expiration of each of the respective agreements, NeuLion shall not renew or
extend such agreements. Company shall be responsible for securing agreements
with the same or other third-­parties in order to continue to use such Content
or to provide other Content, or Company may discontinue the availability of such
Content, at Company's sole discretion. Consumers who subscribe to the Service,
whether as a paying subscriber or not, including those consumers who subscribe
to B2C Services, shall collectively be known as "KylinTV Subscribers".
 
 
 

--------------------------------------------------------------------------------

 
 
C)          The parties hereby agree to amend and change the Agreement by
deleting Section 3 in its entirety, and replacing it with the following new
Section 3:
 
3. Software License. Company hereby agrees to license the NeuLion software
platform ("Software License") during the Term, and shall pay NeuLion the fee
described in Exhibit B-2, which is attached hereto. This Agreement authorizes
Company to use the Software License during the Term, only in conjunction with
the Services provided by NeuLion hereunder, to present Company Content to
Subscribers. It is expressly acknowledge by the Parties that the Software
License shall apply solely to Company and its majority owned subsidiaries, and
shall not extend to any third party without the consent of NeuLion.
 
D)        The parties hereby agree to amend and change the Agreement by deleting
the entire first sentence of Section 4, which presently reads as:
 
"Company shall pay to NeuLion the fees set forth in Exhibit B hereto as
consideration for the Services provided pursuant to Section 2 above."
 
and replacing it with the following new sentence:
 
Company shall pay to NeuLion the fees and be responsible for reimbursement of
the expenses set forth in Exhibit B hereto as consideration for the Services
provided pursuant to Section 2 above.
 
E)        The parties hereby agree to amend and change the Agreement by deleting
Section 7 in its entirety, and replacing it with the following new Section 7:
 
7.        Deliverables and Intellectual Property Rights. Company understands and
agrees that NeuLion shall utilize its (and/or its affiliates') proprietary
intellectual property in the development and delivery of the Service provided
for herein. Accordingly, NeuLion shall be the owner of the Service and any and
all intellectual property rights therein contained (including but not limited to
all patents, trademarks, know how, and business models), and, in further
consideration for the rights granted herein to Company, Company hereby assigns
to NeuLion any and all rights, title and interest, including, without
limitation, copyrights, trade secrets and proprietary rights, to the materials
created or developed by NeuLion hereunder and required to be delivered to
Company by virtue of their description (the "Deliverables"), excluding the
Content provided by Company thereunder. The Deliverables shall not be deemed to
be "works made for hire" under the federal copyright laws. Company agrees to
give NeuLion reasonable assistance to perfect such assignment of such rights,
title and interest.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
F) The parties hereby agree to amend and change the Agreement by deleting the
entire final sentence of Section 12, which presently reads as:
 
"NeuLion may choose to terminate this Agreement upon thirty (30) days written
notice to Company if Company does not maintain at least two thousand five
hundred (2,500) active Subscribers as the first twelve (12) months from launch
of the Service."
 
G) The parties hereby agree to amend and change the Agreement by adding the
following new subsection (e) to Section 10:
 
(e) NeuLion shall indemnify Company for all actions undertaken by NeuLion in the
distribution of B2C Services prior to the appointment of Company by NeuLion to
be the exclusive distributor of such services, with such appointment to be
effective on April 1, 2012.
 
H) The parties hereby agree to amend and change the Agreement by adding the
following new Section 4 under the header "Sales and Marketing of the Service",
found on Exhibit A:
 
4.  Company, at its sole discretion, shall determine the terms and conditions of
purchase by consumers, as well as the retail price charged to consumers of all
programming packages, a-la-carte channels, and any additional services. However,
Company agrees to honor all existing, valid and in-force customer contracts.
 
I) The parties hereby agree to amend and change the Agreement by adding Exhibit
B-2, which is hereto attached, and shall replace the existing Exhibit B as of
the Effective Date. As of the Effective Date, all references in the Agreement to
Exhibit B, shall be deemed to be referencing Exhibit B-2.
 
2.
Effective Date. This Amendment shall be effective on April 1, 2012.

 
3.
General.  Except as expressly provided herein, the Agreement and all related
terms and conditions shall continue in full force and effect as modified hereby.

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment.
NeuLion, Inc.
KylinTV, Inc.
       
By: /s/ Roy E. Reichbach
By: /s/ Jianbing Duan
Name:
Roy E. Reichbach
Name:
Jianbing Duan
Title:
Secretary
Title:
President
Date:
7/23/12
Date:
7/23/12

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
EXHIBIT B-2
 
NEULION SERVICE FEES
 
For the period of April 1, 2012 through the end of the Term, Company agrees to
pay NeuLion the following fees:
 
 
a)
Company shall pay NeuLion a recurring fee for the Software License of *******
during the Term.

 
b)
Company shall reimburse NeuLion for all programming costs or royalty fees that
NeuLion incurs under the existing agreement(s) between NeuLion and Content
owners or providers, including owners or providers of Content for B2C Services.

 
c)
Company shall pay NeuLion a ******* fee based on the total number of
subscriptions of KylinTV Subscribers to the Service, on a graduated and
non-cumulative basis, according to the following table:

Number of total subscribers
Fee per subscriber
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******

 
 
 
d)
Extended Operations Service Fee — For services performed by NeuLion personnel
("Extended Operations Services"), such services to be agreed upon by both
Parties, Company shall:

 
(1)
Pay NeuLion a fee divided by *******. Upon ******* written notice to NeuLion,
Company may terminate Extended Operations Services and have no further payment
obligation therefore other than for work performed through the effective date of
termination of these Extended Operations Services.

 
 
- 4 -

--------------------------------------------------------------------------------